      Case 1:17-cv-09276-PAE-BCM Document 409 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                        Plaintiffs,                     17 Civ. 9276 (PAE)
                        -v-
                                                                              ORDER
 INFINITY SPIRITS LCC, a limited liability company,
 DON GOOD TEQUILA COMPANY, LLC, a limited
 liability company, EUROPEAN INFINITY GROUP
 INC., a corporation, and BRIAN HOPKINS, an
 individual,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received and carefully reviewed the ex parte declaration of Tom M. Fini,

Esq., and supporting submissions. See Dkts. 405–07. The Court has also received the

responsive submission from defendant Brian Hopkins, which the Court will docket. The Court

agrees that Mr. Fini’s withdrawal as counsel for all defendants is warranted. The Court

accordingly will enter an order on September 28, 2020, authorizing Mr. Fini’s withdrawal. Any

operative deadlines in this litigation are stayed for two weeks, so as not compel Mr. Fini to

work on this matter, given the breakdown of the attorney-client relationship and other matters

recited in his declaration. For avoidance of doubt, however, Mr. Fini remains counsel of record

for all defendants until the Court has authorized his withdrawal, and therefore is expected to

respond to issues that may arise during this period, and to keep his clients apprised of

developments in the case. Mr. Fini is directed, forthwith, to serve this order on his clients,

corporate and individual, and to file an affirmation of such service on the docket of this case.


                                                  1
      Case 1:17-cv-09276-PAE-BCM Document 409 Filed 09/14/20 Page 2 of 2




       As noted in this Court’s order of September 8, 2020, a corporate defendant requires

representation and cannot represent itself pro so. See Dkt. 401 (citing Lattanzio v. COMTA, 481

F.3d 137, 139 (2d Cir. 2007)). Accordingly, if successor counsel has not appeared by September

28, 2020, the Court, coincident with its order authorizing Mr. Fini’s withdrawal, will reinstate

the default judgment of liability, as to the corporate defendants, that it previously entered, and

which it thereafter lifted on Mr. Fini’s application. In light of defendants’ regrettable history of

delay and disregard of deadlines throughout this long-pending case, defendants should not

expect this deadline to be extended. Upon the entry of such a default judgment, the Court

would refer the case against the corporate defendants for a damages inquest. Plaintiffs’ claims

against individual defendant Brian Hopkins will continue in this Court and the Court will lift the

stay of all operative deadlines. To assure that Mr. Hopkins can ably defend himself pro se, the

Court directs Mr. Hopkins to obtain ECF access and to regularly check the docket of this case

and the emails that will be send to him notifying him of any filings. To the extent Mr. Hopkins

requires assistance with this task or otherwise in representing himself pro se, Mr. Hopkins is

advised to contact the pro se office of this Court, at (212) 805-0175.



       SO ORDERED.

                                                             
                                                      ____________________________________
                                                      Paul A. Engelmayer
                                                      United States District Judge
Dated: September 14, 2020
       New York, New York




                                                  2
